FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARINELL DEL MUNDO BELEN,                        No. 09-70019

               Petitioner,                       Agency No. A070-969-322

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Marinell Del Mundo Belen, a native and citizen of the Philippines, petitions

for review from the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, and review de novo questions of law. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Belen’s motion to reopen

as untimely where Belen filed it nearly twelve years after his removal order

became final, see 8 C.F.R. § 1003.2(c)(2), and Belen failed to submit material

evidence of changed circumstances in the Philippines that would excuse the late

filing, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942,

945 (9th Cir. 2004) (requiring circumstances to have changed sufficiently that

petitioner now has a well-founded fear of persecution).

      We agree with the agency that Belen is not eligible for “repapering” to apply

for cancellation of removal because he already had a final deportation order when

the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”) took

effect. See IIRIRA, Pub. L. No. 104-208, § 309(c)(3), 110 Stat. 3009-626 (1996)

(authorizing the Attorney General to terminate proceedings pending at the time

IIRIRA took effect and to reinitiate proceedings under the new statutory scheme

for removal proceedings); see also Alcaraz v. INS, 384 F.3d 1150, 1154-55 (9th

Cir. 2004).

      Belen’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.


                                          2                                    09-70019